          Case 1:20-cv-05615-KPF Document 101 Filed 04/27/21 Page 1 of 2
       BERNSTEIN LITOWITZ BERGER                           KAPLAN FOX & KILSHEIMER LLP
            & GROSSMANN LLP                                   850 Third Avenue, 14th Floor
         1251 Avenue of the Americas                              New York, NY 10022
            New York, NY 10020


                                                 April 26, 2021

VIA ECF

                                                                    MEMO ENDORSED
The Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

        Re:     Arkansas Teacher Retirement System v. Allianz Global Investors U.S. LLC, et al.,
                No. 20-cv-5615-KPF
Dear Judge Failla:
        Pursuant to Rule 9 of Your Honor’s Individual Practices and Section IX of the Stipulated
Amended Protective Order entered in the Related Actions1 by the Court on April 21, 2021
(“Protective Order”) (ECF No. 90), Plaintiff Arkansas Teacher Retirement System (“Plaintiff”)
requests permission to file the documents attached as Exhibits 1, 2 and 4-7 (“Sealed Exhibits”) to
the Declaration of Michael Blatchley in Opposition to Defendant Allianz Global Investors U.S.
LLC’s Omnibus Motion to Dismiss, under seal in their entirety. Additionally, Plaintiff requests
permission to redact references to the Sealed Exhibits in Plaintiffs’ Joint Response in Opposition
to Defendant Allianz Global Investors U.S. LLC’s Omnibus Motion to Dismiss (“Plaintiffs’
Opposition”). The Sealed Exhibits and redacted portions of Plaintiffs’ Opposition have been
designated as “Confidential” by Defendant Allianz Global Investors U.S. LLC (“Allianz”) under
the Protective Order. In accordance with Rule 9(B) of Your Honor’s Individual Practices, we will
file under seal unredacted copies of the Sealed Exhibits and Plaintiffs’ Opposition as well as a
copy highlighting the information that has been redacted from Plaintiffs’ Opposition.
       Plaintiff does not concede that the materials designated as confidential by Allianz are
confidential.
                                                 Respectfully,

                  /s/ Michael Blatchley                        /s/ Frederic S. Fox2
                      James A. Harrod                              Frederic S. Fox
                     Michael Blatchley                             Donald R. Hall
              BERNSTEIN LITOWITZ BERGER                    KAPLAN FOX & KILSHEIMER
                  & GROSSMANN LLP                                       LLP



1
  The Related Actions are the twelve captioned cases as defined in Civil Management Plan #1 entered by
the Court on December 7, 2020 (ECF No. 65).
2
 Counsel’s electronic signature (“/s/”) is signed with consent pursuant to Rule 8.5 of this Court’s
Electronic Case Filing Rules & Instructions as of February 1, 2021.
         Case 1:20-cv-05615-KPF Document 101 Filed 04/27/21 Page 2 of 2




Application GRANTED.   Exhibits 1, 2, and 4-7 to the Declaration of
Michael Blatchley in Opposition to Defendant’s Omnibus Motion to
Dismiss may be filed under seal, visible only to the Court and the
parties. Additionally, Plaintiff may redact references to these
exhibits in its memorandum of law.

Dated:    April 27, 2021                SO ORDERED.
          New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
